Citation Nr: 1008149	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  05-10 727A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for hearing loss of the 
left ear.

3.  Entitlement to service connection for hemolytic anemia.

4.  Entitlement to service connection for a right shoulder 
condition.

5.  Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Gratz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Indianapolis, Indiana, which denied the Veteran's 
August 2003 claims for entitlement to service connection for 
hemolytic anemia, a right shoulder condition, and hepatitis 
C.

This matter also comes before the Board on appeal from rating 
decisions dated March 2005 and October 2005, issued by the VA 
RO in Indianapolis, Indiana, which denied the Veteran's April 
2004 claim for entitlement to service connection for 
bilateral hearing loss.  The Veteran's file was subsequently 
transferred to the VA RO in St. Petersburg, Florida.

In December 2009, the Veteran testified at a hearing before 
the undersigned Veterans Law Judge sitting at the RO (Video 
Conference hearing).  A copy of the hearing transcript is in 
the record.

In December 2009, the Veteran submitted additional evidence 
to the Board, and waived the right to have the additional 
evidence referred to the agency of original jurisdiction 
(AOJ) for review and preparation of a supplemental statement 
of the case.  Thus, the Board may consider this evidence.  
See 38 C.F.R. § 20.1304.

The issues of entitlement to service connection for hemolytic 
anemia, a right shoulder condition, and hepatitis C are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the Agency of Original Jurisdiction (AOJ) via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran has provided competent and credible evidence 
of a ruptured right eardrum in service.

2.  The Veteran has provided competent evidence of hearing 
loss in his right ear.

3.  The Veteran has provided competent evidence of a nexus 
between his ruptured right eardrum in service and his current 
hearing loss in his right ear.

4.  The Veteran's hearing loss in his left ear is not shown 
to be related to his military service or to any incident 
therein.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
hearing loss in his right ear was incurred in active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 2002 & West Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2009).

2.  The Veteran's hearing loss in his left ear was not 
incurred in or aggravated by active service, nor may it be 
presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 
3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Review of the claims folder reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 
5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. 
§ 3.159.  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  See 38 C.F.R. 
§ 3.159(b)(1).  Such notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

An April 2004 letter, provided to the Veteran before the 
March 2005 rating decision, satisfied VA's duty to notify 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159, since it informed the Veteran of what evidence was 
needed to establish his service connection claim, what VA 
would do and had done, and what evidence he should provide.  
The April 2004 letter also informed the Veteran that it was 
his responsibility to help VA obtain medical evidence or 
other non-government records necessary to support his claim.  
Although the Veteran received a subsequent VCAA letter in 
July 2007, following the most recent supplemental statement 
of the case, he is not prejudiced thereby, because he had 
already been provided with notice in the April 2004 letter.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  The Veteran 
was provided with such notice in March 2006.  After initially 
providing VA notice in April 2004, followed by subsequent 
Dingess notice in March 2006, the RO readjudicated the claims 
in a supplemental statement of the case in July 2007.  Thus, 
the timing defect in the notice has been rectified.  In any 
event, the Veteran has never alleged how any timing error 
prevented him from meaningfully participating in the 
adjudication of his claim.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (holding that 
a statement of the case (SOC) or supplemental SOC (SSOC) can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC).  
As such, the Veteran has not established prejudicial error in 
the timing of VCAA notice.  See Shinseki v. Sanders and 
Simmons, 129 S. Ct. 1696 (2009).  Moreover, the Veteran is 
not prejudiced by VA's issuance of a second Dingess notice 
letter in July 2007, after the most recent supplemental 
statement of the case, because the Veteran had already been 
provided with such notice in March 2006.

With respect to VA's duty to assist, the RO has obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the Veteran.  The Veteran's available service 
treatment records, Social Security Administration (SSA) 
records, VA treatment records, and available private 
treatment records have been obtained.

The Board has considered that the Veteran's service treatment 
records, other than his July 1979 enlistment examination and 
his dental records, are unavailable.  Under 38 U.S.C.A. 
§ 5103A(b) and 38 C.F.R. § 3.159(c)(2), VA is required to 
make as many requests as are necessary to obtain relevant 
records from a Federal department or agency.  VA will end its 
efforts to obtain records from a Federal department or agency 
only if VA concludes that the records sought do not exist, or 
that further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist, or 
the custodian does not have them.

In March 2000, in response to VA's request for the Veteran's 
complete service treatment records (formerly identified as 
service medical records, or SMRS), the National Personnel 
Records Center (NPRC) responded that it was including said 
records; however, only the Veteran's July 1979 enlistment 
examination and his dental records were furnished.  
Consequently, VA sent a follow-up letter to NPRC in which it 
again requested the Veteran's complete service treatment 
records.  In October 2003, NPRC replied that a copy of the 
Veteran's enlistment examination, as well as his (presumably, 
dental) history had already been mailed to VA, and that no 
other medical records were in that custodian's possession.  
In light of the NPRC's response, the Board finds no basis for 
further pursuit of these records, as such efforts would be 
futile.  38 C.F.R. §§ 3.159(c)(2), (3) (2009).

Where, as here, a Veteran's records have been lost while in 
the government's possession, VA has a heightened duty to 
assist the Veteran by advising him of alternative forms of 
evidence that can be developed to substantiate the claim, and 
explaining how service records are maintained, why the search 
was a reasonably exhaustive search, and why further efforts 
to locate the records would not be justified.  Dixon v. 
Derwinski, 3 Vet. App. 261, 263-264 (1992).  In addition, VA 
has heightened duties to consider the benefit of the doubt 
rule, assist in developing the claim, and explain its 
decision.  Cromer v. Nicholson, 19 Vet. App. 215 (2005); 
Washington v. Nicholson, 19 Vet. App. 362, 370-71 (2005).  No 
presumption, either in favor of the claimant or against VA, 
arises when there are lost or missing service records.  See 
Cromer, supra (Court declined to apply "adverse 
presumption" against VA where records had been lost or 
destroyed while in Government control because bad faith or 
negligent destruction of the documents had not been shown).  
In this case, VA advised the Veteran of numerous examples of 
evidence that could be developed to substantiate his claim in 
its April 2004 letter.  Moreover, in the above paragraph, VA 
explained that it had contacted the NPRC, and did not stop 
contacting the NPRC until a reply was received; that the 
search was therefore a reasonably exhaustive search under 
38 U.S.C.A. § 5103A(b) and 38 C.F.R. § 3.159(c)(2); and that 
further efforts to locate the records would not be justified 
because the NPRC determined that no additional service 
records for the Veteran are on file.  See Dixon, supra.

Thus, the Board considers the VA's duty to assist satisfied.  
Accordingly, the Board finds that no further assistance to 
the Veteran in acquiring evidence is required by statute.  38 
U.S.C.A. § 5103A (2009).



Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.1(k), 3.303(a).  In order to prevail in a claim 
for service connection there must be medical evidence of a 
current disability as established by a medical diagnosis; 
incurrence or aggravation of a disease or injury in service, 
established by lay or medical evidence; and a nexus between 
the in-service injury or disease and the current disability, 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. § 1112; 
38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 1101(3) and 38 
C.F.R. § 3.309(a) (listing applicable chronic diseases, 
including other organic diseases of the nervous system, such 
as sensorineural hearing loss).  This presumption, however, 
is rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

For the showing of chronic disease in service, (or within a 
presumptive period per § 3.307), there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).  Subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  Id.  Medical nexus evidence 
demonstrating an etiological link is not necessary to prove 
service connection when evidence, regardless of its date, 
shows that a Veteran had a chronic condition in service, or 
during an applicable presumptive period, and that he still 
has the same chronic condition.  Groves v. Peake, 524 F.3d 
1306, 1309-1310 (2008).  See also 38 C.F.R. § 3.303(b).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
Consonant-Vowel Nucleus-Consonant (CNC) Test are less than 94 
percent.  38 C.F.R. § 3.385.

Hearing Loss of the Right Ear

The Veteran contends in an October 2003 statement that he 
popped an eardrum while serving aboard the U.S.S. Pintado 
(SSN-672), a submarine, and received treatment at Diego 
Garcia, Pearl Harbor, Guam, Point Coma, and Hines hospital.

At his December 2009 hearing before the undersigned Veterans 
Law Judge, the Veteran stated that "a depressurization 
issue" on the submarine caused his right eardrum to rupture, 
resulting in his current hearing loss in his right ear.  See 
p. 6.  He further stated that he was given the choice of 
conventional treatment, which would require him to leave the 
submarine, or treatment with radium, which would heal his 
eardrum more quickly and allow him to remain on the 
submarine, and that he chose to be treated with radium.  Id. 
at pp. 6-7.

The Veteran's July 1979 enlistment examination contains the 
Veteran's statements that he did not have, and had never had, 
hearing loss or ear trouble prior to service.  Additionally, 
the Veteran's ears and eardrums were both found to be normal 
on clinical evaluation at enlistment.

In April 2004, a VA clinician treated the Veteran for hearing 
loss.  The Veteran told the treating clinician that his right 
tympanic membrane (TM, or eardrum) was perforated in service 
in 1981 as a result of a pressure change in the submarine on 
which he was serving.  The Veteran also reported that he was 
treated with radium.  He stated that he has had decreased 
hearing, recurrent ear infections and pain in his right ear 
ever since that incident.  The VA clinician diagnosed the 
Veteran with sensorineural hearing loss (SNHL), right greater 
than left, and opined that it was "likely related to trauma 
to [his] ear while in service."  The VA clinician also noted 
in her report that she "encouraged [the Veteran] to apply 
for service connection."  Later that day, a second VA 
clinician diagnosed the Veteran with hearing loss in his 
right ear, and opined that it "is probably due to baric 
trauma from [the] pressure chamber."

In June 2005, the Veteran was provided with a VA examination 
of his hearing loss.  The VA examiner reviewed both the 
Veteran's claims file and his medical records.  The Veteran 
again reported that he was subjected to barotrauma to his 
right ear, which resulted in the perforation of his right 
eardrum, while serving on a submarine in 1981.  He further 
reported that the trauma caused permanent hearing loss in his 
right ear.  The Veteran denied any significant occupational 
or recreational noise exposure.  On examination, the Veteran 
had right ear puretone decibel thresholds of 45, 50, 50, 60, 
and 60 for the frequencies of 500 Hertz, 1000 Hertz, 2000 
Hertz, 3000 Hertz, and 4000 Hertz.  The Veteran had a speech 
recognition score of 100 percent.  The examiner diagnosed the 
Veteran with moderate flat sensorineural hearing loss in his 
right ear.  The examiner opined that it "is at least as 
likely as not (50/50 probability) [that the Veteran's hearing 
loss in his right ear was] caused by or a result 
of...barotrauma during military service."  The examiner based 
her conclusion on the Veteran's report of eardrum perforation 
during pressure changes in service, and noted that her 
opinion was consistent with the opinion rendered at a VA 
facility in April 2004.

In September 2005, the Veteran was provided with a second VA 
examination of his hearing loss, by a different VA examiner.  
The VA examiner reviewed both the Veteran's claims file and 
his medical records.  The Veteran noted that he had a 
significant head cold at the time of the examination, which 
was causing pain and popping sensations in his right ear.  
The Veteran also again reported that he has experienced 
permanent hearing loss ever since perforating his right 
eardrum as a result of barotrauma to his right ear while 
serving on a submarine in 1981.  The Veteran again denied any 
significant occupational or recreational noise exposure.  On 
examination, the Veteran had right ear puretone decibel 
thresholds of 50, 50, 50, 55, and 65 for the frequencies of 
500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz.  The Veteran had a speech recognition score of 80 
percent.  The examiner diagnosed the Veteran with moderate to 
moderately-severe flat mixed hearing loss in his right ear.  
The examiner opined that "it is at least as likely as not 
that barotrauma reported by the [Veteran] contributed to his 
hearing loss...in the right ear."  The examiner stated that 
"the opinion for the right ear is based on the [Veteran's] 
report of service-related TM perforation."

Competent medical evidence includes statements from persons 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  38 C.F.R. § 
3.159(a)(1).  Because the VA clinicians and examiners are so 
qualified, their medical opinions constitute competent 
medical evidence.

The Court has held that VA is not obligated to accept medical 
diagnoses based upon uncorroborated information.  LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995); Wood v. Derwinski, 1 Vet. 
App. 190 (1991).  More recently, however, the Court of 
Appeals for the Federal Circuit has held that the Board 
cannot determine that lay evidence lacks credibility merely 
because it is unaccompanied by contemporaneous medical 
evidence of the in-service event.  Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (2006); see also Kowalski v. Nicholson, 19 
Vet. App. 171 (2005) (VA may not disregard a medical nexus 
opinion solely on the rationale that the medical opinion was 
based on an uncorroborated history given by the Veteran).

In this case, none of the Veteran's service treatment records 
after enlistment are available.  In such instances, VA has a 
heightened duty to consider the benefit of the doubt rule.  
Cromer, supra; 38 C.F.R. § 3.102.  Additionally, the Board 
notes that the Veteran has been entirely consistent in his 
descriptions of right ear trauma and hearing loss to both 
treating clinicians and other VA personnel.  Rucker v. Brown, 
10 Vet. App. 67, 73 (1997) (ascribing heightened credibility 
to statements made to clinicians for the purpose of 
treatment).  Finally, the Board notes that the Veteran filed 
his claim for entitlement to service connection for hearing 
loss only after a VA clinician had recommended that he do so.  
In summary, the Board finds the Veteran's claims regarding 
his hearing loss of the right ear to be credible based on 
their consistency, his statements to treating clinicians, and 
the absence of any evidence to the contrary.

Resolving reasonable doubt in the Veteran's favor, the Board 
finds that the April 2004, June 2005, and September 2005 
nexus opinions, combined with the Veteran's competent and 
credible lay statements, provides sufficient probative 
evidence on which to grant the Veteran's claim.  38 C.F.R. 
§ 3.102.  When a Veteran seeks benefits and the evidence is 
in relative equipoise, the Veteran prevails.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The preponderance of the evidence must be against the claim 
for benefits to be denied.  Alemany v. Brown, 9 Vet. App. 518 
(1996).  Here, the Board believes that the evidence is at 
least in equipoise and, resolving all reasonable doubt in 
favor of the Veteran, service connection for hearing loss of 
the right ear is warranted.  38 U.S.C.A. §§ 1131, 5107; 38 
C.F.R. § 3.303.

Hearing Loss of the Left Ear

The Veteran contends in his April 2004 claim that he is 
entitled to service connection for bilateral hearing loss.  
However, the Veteran has not specifically alleged any 
particular incident that occurred in service and resulted in 
his current hearing loss of the left ear.  Moreover, the 
Veteran has consistently specified that the eardrum 
perforation which occurred aboard the U.S.S. Pintado in 1981 
involved only his right eardrum.

As noted above, the Veteran's July 1979 enlistment 
examination contains the Veteran's statements that he did not 
have, and had never had, hearing loss or ear trouble prior to 
service.  Additionally, the Veteran's ears and eardrums were 
both found to be normal on clinical evaluation at enlistment.

In April 2004, a VA clinician diagnosed the Veteran with 
sensorineural hearing loss, right greater than left.  While 
she opined that it was "likely related to trauma to [his] 
ear while in service," the context makes clear that the ear 
trauma to which she referred was to his right ear, and not 
his left ear.

In June 2005, the Veteran was provided with a VA examination 
of his hearing loss.  The VA examiner reviewed both the 
Veteran's claims file and his medical records.  The Veteran 
did not report any trauma or other injury to his left ear in 
service.  On examination, the Veteran had left ear puretone 
decibel thresholds of 15, 15, 15, 30, and 55 for the 
frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 3000 Hertz, 
and 4000 Hertz.  The Veteran had a speech recognition score 
of 100 percent.  The examiner diagnosed the Veteran with 
mild, high frequency sensorineural hearing loss in his left 
ear.  She did not provide an etiological opinion regarding 
the Veteran's hearing loss of the left ear.

In September 2005, the Veteran was provided with a second VA 
examination of his hearing loss, by a different VA examiner.  
The VA examiner reviewed both the Veteran's claims file and 
his medical records.  Again, the Veteran did not report any 
trauma or other injury to his left ear in service.  Notably, 
the Veteran reported that he had a significant head cold at 
the time of the examination.  On examination, the Veteran had 
left ear puretone decibel thresholds of 35, 35, 40, 55, and 
65 for the frequencies of 500 Hertz, 1000 Hertz, 2000 Hertz, 
3000 Hertz, and 4000 Hertz.  The Veteran had a speech 
recognition score of 80 percent.  The examiner diagnosed the 
Veteran with flat mixed moderate hearing loss in his left 
ear.  The examiner stated that "an opinion cannot be formed 
regarding the hearing loss in the left ear due to the fact 
that the results are inconsistent during today's testing and 
when compared to past test results (6/2005)."

Pursuant to 38 C.F.R. § 3.159(c)(4), a medical examination or 
medical opinion is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: (A) Contains competent lay 
or medical evidence of a currently diagnosed disability or 
persistent or recurrent symptoms of disability; (B) 
Establishes that the Veteran suffered an event, injury or 
disease in service, or has a disease or symptoms of a disease 
listed in § 3.309, 
 3.313, § 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.  In 
this case, the information and evidence of record does not 
establish that the Veteran suffered an event, injury or 
disease of his left ear in service, or that his hearing loss 
in his left ear manifested during the applicable presumptive 
period of one year.  38 C.F.R. § 3.309.  Consequently, a 
third VA examination, with an accompanying etiological 
opinion, is not warranted.

The Veteran is not entitled to service connection under the 
presumption of a chronic disease, because there is no 
evidence of hearing loss of the left ear during or within one 
year of service.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.

Additionally, the evidence does not show continuity of 
symptomatology from the date of the Veteran's discharge to 
the present, because there is no evidence of hearing loss of 
the left ear during service.  38 C.F.R. § 3.303(b).

The preponderance of the evidence is against the award of 
service connection for the Veteran's hearing loss of the left 
ear; it follows that the benefit of the doubt doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  
As such, the Veteran's claim is denied.


ORDER

Service connection for hearing loss of the right ear is 
granted.

Service connection for hearing loss of the left ear is 
denied.





REMAND

Additional development is needed prior to further 
consideration of the Veteran's claims for service connection 
for hemolytic anemia, a right shoulder condition, and 
hepatitis C.  VA's duty to assist includes a duty to provide 
a medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159(c)(4) (2008); Duenas v. Principi, 18 Vet. App. 512 
(2004); Robinette v. Brown, 8 Vet. App. 69 (1995).

As noted above, pursuant to 38 C.F.R. § 3.159(c)(4), a 
medical examination or medical opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but: (A) Contains competent lay or medical evidence of a 
currently diagnosed disability or persistent or recurrent 
symptoms of disability; (B) Establishes that the Veteran 
suffered an event, injury or disease in service, or has a 
disease or symptoms of a disease listed in § 3.309, § 3.313, 
§ 3.316, and § 3.317 manifesting during an applicable 
presumptive period provided the claimant has the required 
service or triggering event to qualify for that presumption; 
and (C) Indicates that the claimed disability or symptoms may 
be associated with the established event, injury, or disease 
in service or with another service-connected disability.

With respect to the Veteran's claim for entitlement to 
service connection for hemolytic anemia, the information and 
evidence of record contains competent medical evidence of a 
currently diagnosed disability.  See VA diagnoses dated 
October 1998, November 1998, December 1998, August 2005, 
October 2005, December 2006, January 2007, and March 2007; 
and private diagnoses dated April 1997 and June 1997.  The 
information and evidence of record also establishes that the 
Veteran suffered an event in service-namely, exposure to 
radium treatment for a right ear condition.  See December 
2009 Board Hearing at p. 3; April 2004 statements to a 
treating VA clinician.  Finally, the information and evidence 
of record indicates that the Veteran's hemolytic anemia may 
be associated with the established event in service.  See 
October 1998 VA physician's post-operative diagnosis of 
hemolytic anemia status-post (S/P) radium exposure.  
Consequently, a VA examination to determine the etiology of 
the Veteran's hemolytic anemia is required.  38 C.F.R. 
§ 3.159(c)(4).

With respect to the Veteran's claim for entitlement to 
service connection for a right shoulder condition, the 
information and evidence of record contains competent medical 
evidence of a currently diagnosed disability.  See VA 
diagnoses dated August 2003, January 2004, February 2004, 
April 2004, May 2004, August 2004, November 2004, March 2005, 
June 2005, and August 2005; and a private diagnosis dated 
April 1997.  The information and evidence of record also 
establishes that the Veteran suffered an injury in service; 
the Veteran has reported that, during a stores unload from a 
supply ship at sea, he was knocked into a bulkhead, which 
caused a pulled right shoulder and a fractured right wrist, 
for which he was given light duty and placed in a cast and 
sling for about 8 weeks.  See December 2009 Board Hearing at 
p. 5.  However, the Veteran later reported that his right 
shoulder was also fractured (rather than merely pulled) at 
that time.  Id. at p. 11.  The Board notes that the Veteran 
has also reported that he re-injured his right shoulder after 
service in a motorcycle accident in the 1990's (see VA 
treatment record dated June 2005); in a May 2003 lifting 
accident at work (see VA treatment record dated August 2003); 
and in an April 2004 accident catching a windblown car door 
(see VA treatment records dated August 2004 and November 
2004).  Finally, the information and evidence of record 
indicates that the Veteran's right shoulder condition may be 
associated with the established injury in service.  See 
Private treatment record dated April 1997, attributing his 
August 1996 right shoulder surgery to trauma.  Consequently, 
a VA examination to determine the etiology of the Veteran's 
right shoulder condition is required.  38 C.F.R. 
§ 3.159(c)(4).

With respect to the Veteran's claim for entitlement to 
service connection for hepatitis C, the information and 
evidence of record contains competent medical evidence of a 
currently diagnosed disability.  See VA treatment records 
dated May 2003, June 2003, December 2006, and March 2007.  
The information and evidence of record also establishes that 
the Veteran suffered two events in service-receipt of a 
tattoo in Singapore while on active duty, and receipt of 
injections with unclean inoculating air guns.  See December 
2009 Board Hearing at pp. 2-3, 8-9.  Finally, the information 
and evidence of record indicates that the Veteran's hepatitis 
C may be associated with the established events in service; 
specifically, the Veteran alleged that he has twice been told 
that the air gun inoculations, or the tattoo that he received 
in Singapore, could have caused his hepatitis C.  See 
December 2009 Board Hearing at p. 3.  (By contrast, the Board 
notes that a May 2003 VA clinician's opinion that the 
Veteran's major risk factors for hepatitis C are "service in 
Viet Nam [and] a blood transfusion in [1999]" is unavailing 
to the Veteran, because his DD 214 shows no evidence of 
service in Vietnam.)  Based on the above factors, a VA 
examination to determine the etiology of the Veteran's 
hepatitis C is required.  38 C.F.R. § 3.159(c)(4).

The Board underscores that the absence of the Veteran's 
service treatment records, other than his dental records and 
his July 1979 enlistment examination, imposes on VA a 
heightened duty to consider the benefit of the doubt rule.  
Cromer, supra; 38 C.F.R. § 3.102.  In this case, given the 
absence of evidence contradicting the Veteran's claims, 
examinations by VA clinicians are appropriate to determine 
whether it is at least as likely as not that the Veteran's 
current claimed conditions resulted from those alleged in-
service incidents.

On remand, the Veteran should be scheduled for an 
examination, by an appropriate specialist, to determine the 
nature, extent, and etiology of his hemolytic anemia.  The 
claims file (including the aforementioned diagnoses) should 
be made available to, and be reviewed by, the examiner in 
connection with the examination, and the report should so 
indicate.  All indicated tests and studies should be 
undertaken.  The examiner should express an opinion as to 
whether it is at least as likely as not (meaning 50 percent 
or more probable) that the Veteran's hemolytic anemia was 
caused or aggravated by his time in service.  Rationale for 
opinions expressed should be given in detail.  If it is not 
possible to provide an opinion, the examiner should provide a 
rationale for why he cannot express an opinion in either the 
affirmative or the negative.

On remand, the Veteran should be scheduled for an orthopedic 
examination, by an appropriate specialist, to determine the 
nature, extent, and etiology of his right shoulder condition.  
The claims file (including the aforementioned diagnoses) 
should be made available to, and be reviewed by, the examiner 
in connection with the examination, and the report should so 
indicate.  All indicated tests and studies should be 
undertaken.  The examiner should express an opinion as to 
whether it is at least as likely as not (meaning 50 percent 
or more probable) that the Veteran's right shoulder condition 
was caused or aggravated by his time in service.  Rationale 
for opinions expressed should be given in detail.  If it is 
not possible to provide an opinion, the examiner should 
provide a rationale for why he cannot express an opinion in 
either the affirmative or the negative.

On remand, the Veteran should be scheduled for an 
examination, by an appropriate specialist, to determine the 
nature, extent, and etiology of his hepatitis C.  The claims 
file (including the aforementioned diagnoses) should be made 
available to, and be reviewed by, the examiner in connection 
with the examination, and the report should so indicate.  All 
indicated tests and studies should be undertaken.  The 
examiner should express an opinion as to whether it is at 
least as likely as not (meaning 50 percent or more probable) 
that the Veteran's hepatitis C was caused or aggravated by 
his time in service.  Rationale for opinions expressed should 
be given in detail.  If it is not possible to provide an 
opinion, the examiner should provide a rationale for why he 
cannot express an opinion in either the affirmative or the 
negative.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination, by an appropriate specialist, 
to determine the nature, extent, and 
etiology of his hemolytic anemia.  The 
claims file (including the aforementioned 
diagnoses) should be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  All indicated 
tests and studies should be undertaken.  
The examiner should express an opinion as 
to whether it is at least as likely as not 
(meaning 50 percent or more probable) that 
the Veteran's hemolytic anemia was caused 
or aggravated by his time in service.  
Rationale for opinions expressed should be 
given in detail.  If it is not possible to 
provide an opinion, the examiner should 
provide a rationale for why he cannot 
express an opinion in either the 
affirmative or the negative.

2.  Schedule the Veteran for an orthopedic 
examination, by an appropriate specialist, 
to determine the nature, extent, and 
etiology of his right shoulder condition.  
The claims file (including the 
aforementioned diagnoses) should be made 
available to, and be reviewed by, the 
examiner in connection with the 
examination, and the report should so 
indicate.  All indicated tests and studies 
should be undertaken.  The examiner should 
express an opinion as to whether it is at 
least as likely as not (meaning 50 percent 
or more probable) that the Veteran's right 
shoulder condition was caused or 
aggravated by his time in service.  
Rationale for opinions expressed should be 
given in detail.  If it is not possible to 
provide an opinion, the examiner should 
provide a rationale for why he cannot 
express an opinion in either the 
affirmative or the negative.

3.  Schedule the Veteran for an 
examination, by an appropriate specialist, 
to determine the nature, extent, and 
etiology of his hepatitis C.  The claims 
file (including the aforementioned 
diagnoses) should be made available to, 
and be reviewed by, the examiner in 
connection with the examination, and the 
report should so indicate.  All indicated 
tests and studies should be undertaken.  
The examiner should express an opinion as 
to whether it is at least as likely as not 
(meaning 50 percent or more probable) that 
the Veteran's hepatitis C was caused or 
aggravated by his time in service.  
Rationale for opinions expressed should be 
given in detail.  If it is not possible to 
provide an opinion, the examiner should 
provide a rationale for why he cannot 
express an opinion in either the 
affirmative or the negative.

4.  After competition of the above, the 
AOJ should readjudicate the issues of 
entitlement to service connection for 
hemolytic anemia, a right shoulder 
condition, and hepatitis C.  If any 
determination remains unfavorable to the 
Veteran, he and his representative should 
be provided with a supplemental statement 
of the case, and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review.

No action by the Veteran is required until he receives 
further notice; however, the Veteran is advised that failure 
to cooperate by reporting for examination without good cause 
may have adverse consequences on his claims.  38 C.F.R. § 
3.655 (2009).  

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


